1
2
3
4
5                                   UNITED STATES DISTRICT COURT

6                                 EASTERN DISTRICT OF CALIFORNIA

7
8    IN RE:                                           )   1:19-mc-00069-SAB
                                                      )
9                                                     )   ORDER REGARDING USE OF ELECTRONIC
                                                      )   FILING SYSTEM, DIRECTING APPEARANCE
10   EMANUEL BOONE,                                       BY SUPERVISING DEPUTY ATTORNEY
                                                      )   GENERAL, AND SETTING BRIEFING
11                                                    )   SCHEDULE
                                                      )
12                                                    )   [ECF No. 1]
                                                      )
13                                                    )
14          On August 29, 2019, the Court received a notice from the Plaintiff requesting access to the
15   electronic case filing system at the California State Prison, Corcoran (CSP-COR).
16          Plaintiff contends that he is not able to utilize the e-filing system at CSP-COR, despite the fact
17   that he has been on the general legal user list since August but has yet to be summoned to the law
18   library to e-file his complaint. (ECF No. 1 at 1.) Plaintiff requests to be exempt from filing his
19   complaint through use of the electronic filing system.
20          As Plaintiff is incarcerated at CSP-COR, he is subject to the Standing Order in Re: Procedural
21   Rules for Electronic Submission of Prison Litigation Filed by Plaintiff’s incarcerated at CSP-COR.
22   Pursuant to the standing order, which applies to initial filings: (1) new complaints are subject to e-
23   filing and they may not exceed twenty-five pages in length; and (2) motions seeking relief from the
24   standing order, motions for emergency relief, or motions to increase the page limit shall be no more
25   than fifteen (15) pages. As a California Department of Corrections and Rehabilitation participating
26   facility, no initial documents are accepted for filing by the Clerk of Court unless done pursuant to the
27   standing order or the scanning equipment is inoperable for a period longer than forty-eight (48) hours.
28   ///
                                                          1
1             The Court will request the Supervising Deputy Attorney General in charge of the e-service

2    program, Christopher Becker, to address Plaintiff’s contention that he is not allowed to utilize the e-

3    filing system at CSP-COR. After briefing is submitted, the Court will review any documentation and

4    issue a corresponding order and/or set a telephonic hearing, if necessary.

5             Accordingly, it is HEREBY ORDERED that:

6             1.      The Clerk of Court is directed to serve a copy of Plaintiff’s request (ECF No. 1), and a

7                     copy of this order on Supervising Deputy Attorney General, Christopher Becker, at

8                     Christopher.Becker@doj.ca.gov; and

9             2.      Within seven (7) days from the date of service of this order, Mr. Becker shall file a

10                    response to Plaintiff’s request or electronically file the Plaintiff’s complaint, along with

11                    proof of such filing.

12
13   IT IS SO ORDERED.

14   Dated:        September 4, 2019
15                                                        UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
